UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21872 CATALYST FUNDS (Exact name of registrant as specified in charter) 630 Fitzwatertown Road Willow Grove, PA19090-1904 (Address of principal executive offices) (Zip code) Matrix Capital Group, Inc. 630 Fitzwatertown Road Building A, 2nd Floor Willow Grove, PA19090-1904 (Name and address of agent for service) Registrant's telephone number, including area code:1.866.447.4228 Date of fiscal year end:11/30/2011 Date of reporting period: 02/28/2011 Item 1. Schedule of Investments (Unaudited) The schedule of investments for the Compass Funds, a series of the Trust, as of the close of the reporting period prepared pursuant to Rule 12-12 of Regulation S-X is as follows: COMPASS EMP MUTUAL FUNDS COMPASS EMP MULTI-ASSET BALANCED FUND SCHEDULE OF INVESTMENTS - February 28, 2011 (Unaudited) Shares Value EXCHANGE-TRADED FUNDS - (60.70%) Asset Allocation Funds - (1.41%) WisdomTree Managed Futures Strategy Fund $ Commodity Funds - (6.86%) GreenHaven Continous Commodity Index Fund PowerShares DB Commodity Index Tracking Fund * $ Currency Funds - (3.95%) WisdomTree Dreyfus Emerging Currency Fund Debt Funds - (31.49%) iShares Barclays 0-5 Year TIPS Bond Fund iShares Barclays 1-3 Year Credit Bond Fund iShares Barclays 1-3 Year Treasury Bond Fund iShares Barclays 3-7 Year Treasury Bond Fund iShares Barclays Intermediate Credit Bond Fund iShares Barclays TIPS Bond Fund iShares S&P / Citigroup 1-3 Year International Treasury Bond Fund iShares S&P / Citigroup International Treasury Bond Fund PIMCO 1-5 Year U.S. TIPS Index Fund SPDR Barclays Capital International Treasury Bond ETF SPDR Barclays Capital Short Term International Treasury Bond ETF SPDR Barclays Capital TIPS ETF Equity Funds - (11.24%) iShares MSCI EAFE Index Fund iShares MSCI Emerging Markets Index Fund iShares Russell 2000 Index Fund iShares S&P 500 Index Fund Real Estate Funds - (5.75%) iShares FTSE EPRA/NAREIT Developed Real Estate ex-U.S. Index Fund Vanguard REIT ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $36,646,340) SHORT-TERM INVESTMENTS - (36.95%) Fidelity Institutional Money Market Portfolio - 0.16% ** TOTAL SHORT-TERM INVESTMENTS (Cost $22,506,465) Total Investments (Cost $59,152,805) - 97.65% $ Other Assets in Excess of Liabilities, Net -2.35% Net Assets- 100% $ * Non-income producing security. ** Rate shown represents the rate at February 28, 2011, is subject to change and resets daily. The accompanying notes are an integral part of these schedules of investments. COMPASS EMP MUTUAL FUNDS COMPASS EMP MULTI-ASSET BALANCED FUND SCHEDULE OF INVESTMENTS - February 28, 2011 (Unaudited) Number of Underlying Face Amount Unrealized Appreciation Long Future Contracts Contracts at Fair Value (Depreciation) Currency Futures Australian Dollar Futures, March 2011 14 $ $ British Pound Futures, March 2011 14 Canadian Dollar Futures, March 2011 11 Euro Futures, March 2011 7 Japanese Yen Futures, March 2011 9 New Zealand Dollar Futures, March 2011 15 ) Swiss Franc Futures, March 2011 11 Equity Futures CAC 40 10 Euro Futures, March 2011 8 ) DAX Index Futures, March 2011 2 FSTE NEW 100 Futures, March 2011 7 Hang Seng Index Futures, March 2011 3 IBEX 35 Index Futures, March 2011 3 ) KOSPI2 Index Futures, March 2011 4 ) MSCI Taiwan Index Futures, March 2011 13 NASDAQ 100 E-Mini Futures, March 2011 9 S&P 500E-Mini Futures, March 2011 11 S&P/TSX 60 Index Futures, March 2011 3 SGX Nikkei 225 Futures, March 2011 12 SPI 200 Futures, March 2011 3 Total Long Future Contracts $ $ Number of Underlying Face Amount Unrealized Appreciation Short Future Contracts Contracts at Fair Value (Depreciation) Fixed Income Futures 10-Year U.S. Treasury Note Futures, June 2011 12 $ $ ) 5-Year U.S. Treasury Note Futures, June 2011 12 ) Canadian 10-Year Bond Futures, June 2011 12 ) Euro-Bund Futures, March 2011 11 Euro-BOBL Futures, March 2011 9 Long Gilt Futures, June 2011 10 ) SGX 10-Year Japanese Bond E-Mini Futures, March 2011 11 U.S. Long Bond Futures, June 2011 15 ) ) Total Short Future Contracts $ $ ) The accompanying notes are an integral part of these schedules of investments. COMPASS EMP MUTUAL FUNDS COMPASS EMP MULTI-ASSET GROWTH FUND SCHEDULE OF INVESTMENTS - February 28, 2011 (Unaudited) Shares Value EXCHANGE-TRADED FUNDS - (61.67%) AssetAllocation Funds - (3.45%) WisdomTree Managed Futures Strategy Fund $ Commodity Funds - (16.85%) GreenHaven Continuous Commodity Index Fund PowerShares DB Commodity Index Tracking Fund * Equity Funds - (27.41%) iShares MSCI EAFE Index Fund iShares MSCI Emerging Markets Index Fund iShares Russell 2000 Index Fund iShares S&P 500 Index Fund Real Estate Funds - (13.96%) iShares FTSE EPRA/NAREIT Developed Real Estate ex-U.S. Index Fund Vanguard REIT ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $16,544,005) SHORT-TERM INVESTMENTS - (34.71%) Fidelity Institutional Money Market Portfolio - 0.16% ** TOTAL SHORT-TERM INVESTMENTS - (Cost $9,461,406) Total Investments (Cost $26,005,411) - 96.38% $ Other Assets in Excess of Liabilities, Net -3.62% Net Assets- 100% $ * Non-income producing security. ** Rate shown represents the rate at February 28, 2011, is subject to change and resets daily. The accompanying notes are an integral part of these schedules of investments. COMPASS EMP MUTUAL FUNDS COMPASS EMP MULTI-ASSET GROWTH FUND SCHEDULE OF INVESTMENTS - February 28, 2011 (Unaudited) Number of Underlying Face Amount Unrealized Appreciation Long Future Contracts Contracts at Fair Value (Depreciation) Currency Futures Australian Dollar Futures, March 2011 15 $ $ British Pound Futures, March 2011 15 Canadian Dollar Futures, March 2011 12 Euro Currency Futures, March 2011 7 Japanees Yen Futures, March 2011 10 New Zealand Dollar Futures, March 2011 16 ) Swiss Franc Futures, March 2011 12 Equity Futures CAC 40 10 Euro Futures, March 2011 8 ) DAX Index Futures, March 2011 2 FSTE NEW 100 Futures, March 2011 8 Hang Seng Index Futures, March 2011 3 IBEX35 Index Futures, March 2011 3 ) KOSPI2 Index Futures, March 2011 4 ) MSCI Taiwan Index Futures, March 2011 13 NASDAQ 100 E-Mini, March 2011 9 S&P 500E-Mini Futures, March 2011 11 S&P/TSX 60 Index Futures, March 2011 3 SGX Nikkei 225 Futures, March 2011 12 SPI 200 Futures, March 2011 4 Total Long Future Contracts $ $ Number of Underlying Face Amount Unrealized Appreciation Short Future Contracts Contracts at Fair Value (Depreciation) Fixed Income Futures Euro-Bund Futures, March 2011 2 $ $ Long Gilt Futures, June 2011 2 ) SGX 10-Year Japanese Bond E-Mini Futures, March 2011 2 98 U.S. Long Bond Futures, June 2011 3 ) ) Total Short Future Contracts $ $ ) The accompanying notes are an integral part of these schedules of investments. COMPASS EMP MUTUAL FUNDS COMPASS EMP ALTERNATIVESTRATEGIES FUND SCHEDULE OF INVESTMENTS - February 28, 2011 (Unaudited) Shares Value EXCHANGE-TRADED FUNDS - (50.34%) Asset Allocation Funds - (3.95%) WisdomTree Managed Futures Strategy Fund $ Commodity Funds - (18.95%) GreenHaven Continous Commodity Index Fund PowerShares DB Commodity Index Tracking Fund * CurrencyFunds - (1.43%) WisdomTree Dreyfus Emerging Currency Fund Debt Funds - (10.20%) iShares Barclays 0-5 Year TIPS Bond Fund iShares Barclays TIPS Bond Fund iShares S&P / Citigroup 1-3 Year International Treasury Bond Fund iShares S&P / Citigroup International Treasury Bond Fund PIMCO 1-5 Year U.S. TIPS Index Fund SPDR Barclays Capital International Treasury Bond ETF SPDR Barclays Capital Short Term International Treasury Bond ETF SPDR Barclays Capital TIPS ETF Real Estate Fund- (15.81%) iShares FTSE EPRA/NAREIT Developed Real Estate ex-U.S. Index Fund Vanguard REIT ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $23,172,221) SHORT-TERM INVESTMENTS - (45.42%) Fidelity Institutional Money Market Portfolio - 0.16% ** TOTAL SHORT-TERM INVESTMENTS - (Cost $21,359,382) Total Investments (Cost $44,531,603) - 95.76% $ Other Assets in Excess of Liabilities, Net -4.24% Net Assets- 100% $ *Non-income producing security. **Rate shown represents the rate at February 28, 2011, is subject to change and resets daily. The accompanying notes are an integral part of these schedules of investments. COMPASS EMP MUTUAL FUNDS COMPASS EMP ALTERNATIVE STRATEGIES FUND SCHEDULE OF INVESTMENTS - February 28, 2011 (Unaudited) Number of Underlying Face Amount Unrealized Appreciation Long Future Contracts Contracts at Fair Value (Depreciation) Currency Futures Australian Dollar Futures, March 2011 29 $ $ British Pound Futures, March 2011 29 Canadian Dollar Futures, March 2011 23 Euro Futures, March 2011 13 Japanese Yen Futures, March 2011 19 New Zealand Dollar Futures, March 2011 30 ) Swiss Franc Futures, March 2011 22 Equity Futures CAC 40 10 Euro Futures, March 2011 14 ) DAX Index Futures, March 2011 3 FSTE NEW 100 Futures, March 2011 14 Hang Seng Index Futures, March 2011 5 IBEX 35 Index Futures, March 2011 5 ) KOSPI2 Index Futures, March 2011 7 ) MSCI Taiwan Index Futures, March 2011 25 NASDAQ 100 E-Mini Futures, March 2011 17 S&P 500E-Mini Futures, March 2011 21 S&P/TSX 60 Index Futures, March 2011 5 SGX Nikkei 225 Futures, March 2011 22 SPI 200 Futures, March 2011 7 Total Long Future Contracts $ $ Number of Underlying Face Amount Unrealized Appreciation Short Future Contracts Contracts at Fair Value (Depreciation) Fixed Income Futures 10-Year U.S. Treasury Note Futures, June 2011 2 $ $ ) 5-Year U.S. Treasury Note Futures, June 2011 2 ) Canadian 10-Year Bond Futures, June 2011 2 ) Euro-Bund Futures, March 2011 6 Euro-BOBL Futures, March 2011 2 Long Gilt Futures, June 2011 6 ) SGX 10-Year Japanese Bond E-Mini Futures, March 2011 6 ) U.S. Long Bond Futures, June 2011 7 ) ) Total Short Future Contracts $ $ ) The accompanying notes are an integral part of these schedules of investments. COMPASS EMP MUTUAL FUNDS NOTES TO THE SCHEDULES OF INVESTMENTS February 28, 2011 (Unaudited) Investment Valuation - The net asset values per share of the Funds are determined as of the close of regular trading on the New York Stock Exchange ("NYSE") (normally 4:00 p.m., Eastern Time) on each day when the NYSE is open for trading.Securities for which market quotations are available are valued as follows: (a) each listed security is valued at its closing price obtained from the respective primary exchange on which the security is listed, or, if there were no sales on that day, at its last reported current bid price; (b) each unlisted security is valued at the last current bid price obtained from the NASDAQ System; (c) United States Government and agency obligations are valued based upon bid quotations from the Federal Reserve Bank for identical or similar obligations; (d) short-term money market instruments (such as certificates of deposit, bankers’ acceptances and commercial paper) are most often valued by bid quotations or by reference to bid quotations of available yields for similar instruments of issuers with similar credit ratings.All these prices are obtained from services, which collect and disseminate such market prices.Bid quotations for short-term money market instruments reported by such a service are the bid quotations reported to it by the major dealers.Short-term securities with remaining maturities of sixty days or less for which market quotations and information pricing services are not readily available are valued either at amortized cost or at original cost plus accrued interest, both of which approximate current value.When approved by the Trustees, certain securities may be valued on the basis of valuations provided by an independent pricing service when such prices the Trustees believe reflect the fair value of such securities.In the absence of an ascertainable market value, or if an event occurs after the close of trading on the domestic or foreign exchange or market on which the security is principally traded (prior to the time the NAV is calculated) that materially affects fair value, assets are valued at their fair value as determined by the Manager using methods and procedures reviewed and approved by the Trustees. In accordance with the Trust’s good faith pricing guidelines, the Manager is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable.No single standard for determining fair value exists, since fair value depends upon the circumstances of each individual case.As a general principle, the current fair value of securities being valued by the Manager would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale.Methods which are in accord with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. In accordance with the authoritative guidance on fair value measurements and disclosure under GAAP, the Funds disclose fair value of their investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The objective of a fair value measurement is to determine the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price).Accordingly, the fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3).The three levels of the fair value hierarchy under GAAP are described below: Level 1 - quoted prices in active markets for identical securities Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, amortized cost, credit risk, etc.) Level 3 - significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the valuation inputs, representing 100% of the Funds’ investments, used to value the Funds’ net assets as of February 28, 2011: Security Classification (1) Balanced Fund Growth Fund Alternative Fund Level 1 – Exchange-Traded Funds (2) $ $ $ Level 2 – Short-Term Investments Level 3 - - - Total Investments $ $ $ Other Financial Instruments: Level 1 – Futures Contracts (3) $ $ $ Total Other Financial Instruments $ $ $ As of and during the period ended February 28, 2011, the Funds held no securities that were considered to be "Level 3" securities (those valued using significant unobservable inputs).Therefore, a reconciliation of assets in which significant unobservable inputs (Level 3) were used in determining fair value is not applicable. All exchange-traded funds held in the Funds are Level 1 securities. For a detailed break-out of exchange-traded funds by investment type, please refer to the Schedules of Investments. Futures contracts are valued at the unrealized appreciation (depreciation) on the instrument. Financial Futures Contracts–Each Fund may invest in futures contracts to hedge or manage risks associated with the Funds’ securities investments or to gain exposure to certain asset classes or markets.As required by the 1940 Act, the Funds may purchase or sell futures contracts only if the Funds’ liabilities for the futures position is “covered” by an offsetting position in a futures contract or by the Funds segregating liquid assets equal to the Funds’ liabilities on the futures contract.Upon entering into a financial futures contract, the COMPASS EMP MUTUAL FUNDS NOTES TO THE SCHEDULES OF INVESTMENTS February 28, 2011 (Unaudited) Funds are required to pledge to the broker an amount of cash, U.S. government securities or other assets, equal to a certain percentage of the contract amount (initial margin deposit). Subsequent payments, known as "variation margin," are made or received by the Funds upon closing the futures contract. The Funds record an unrealized gain or loss by marking each futures contract to market on a daily basis.A realized gain or loss is recorded when the contract is closed.Should market conditions move unexpectedly, the Funds may not achieve the anticipated benefits of the financial futures contracts and may realize a loss. The use of futures transactions involves the risk of imperfect correlation in movements in the price of futures contracts, interest rates and the underlying assets. Futures contracts may have off-balance sheet risk. Off-balance sheet risk exists when the maximum potential loss on a particular financial instrument is greater than the value of such financial instrument, as reflected in the Statements of Assets and Liabilities. Positions in futures contracts may be closed out only on an exchange that provides a secondary market for such futures. However, there can be no assurance that a liquid secondary market will exist for any particular futures contract at any specific time. Thus, it may not be possible to close a futures position.In the event of adverse price movements, the Funds may be required to make cash payments to maintain their required margin.In such situations, if the Funds had insufficient cash, they might have to sell portfolio securities to meet margin requirements at a time when it would be disadvantageous to do so.In addition, the Funds might be required to make delivery of the underlying instruments of futures contracts they hold. The inability to close positions in futures could also have an adverse impact on the Funds’ ability to hedge or manage risks effectively. Successful use of futures by the Funds is also subject to the Manager’s ability to predict movements correctly in the direction of the market. There is typically an imperfect correlation between movements in the price of the future and movements in the price of the assets that are the subject of the hedge.In addition, the price of futures may not correlate perfectly with movement in the cash market due to certain market distortions.Due to the possibility of price distortion in the futures market and because of the imperfect correlation between the movements in the cash market and movements in the price of futures, a correct forecast of general market trends or interest rate movements by the Manager may still not result in a successful hedging transaction over a short time frame. The trading of futures contracts is also subject to the risk of trading halts, suspension, exchange or clearing house equipment failures, government intervention, insolvency of a commodities or brokerage firm or clearing house or other disruption of normal trading activity, which could at times make it difficult or impossible to liquidate existing positions or to recover excess variation margin payments. The Funds will purchase or sell futures contracts in accordance with the Commodity Futures Trading Commission regulations. GAAP requires disclosures about the Funds’ derivative and hedging activities, including how such activities are accounted for and their effect on the Funds’ financial position, performance and cash flows. Details of the disclosures are as follows for the three month period ended February 28, 2011: The effect of derivative instruments on the Statements of Assets and Liabilities is as follows: Derivatives not Accounted for Location in Statement Fund as Hedging Instruments of Assets and Liabilities Value* Balanced Fund Futures Contracts Futures variation margin receivable $ Growth Fund Futures Contracts Futures variation margin receivable $ Alternative Fund Futures Contracts Futures variation margin receivable $ * Includes only current variation margin. Prior variation margin payments have been reflected in cash on the Statements of Assets and Liabilities upon receipt or payment. The effect of derivative instruments on the Statements of Operations is as follows: Derivatives not Accounted for Location of Gain on Fund as Hedging Instruments Derivatives Recognized in Income Value Balanced Fund Futures Contracts Net realized gain on futures contracts $ Balanced Fund Futures Contracts Net unrealized appreciation on futures contracts Growth Fund Futures Contracts Net realized gain on futures contracts Growth Fund Futures Contracts Net unrealized appreciation on futures contracts Alternative Fund Futures Contracts Net realized gain on futures contracts Alternative Fund Futures Contracts Net unrealized appreciation on futures contracts The Funds began trading in long and short future contracts in November 2010 and remained invested in such contracts through February 28, 2011. At February 28, 2011, notional values were 3.49%, 54.39% and 52.83% of the net assets of the Balanced Fund, Growth Fund and Alternative Fund, respectively. COMPASS EMP MUTUAL FUNDS NOTES TO THE SCHEDULES OF INVESTMENTS February 28, 2011 (Unaudited) Tax Matters - For U.S. federal income tax purposes, the cost of securities owned, gross unrealized appreciation, gross unrealized depreciation, and net unrealized appreciation (depreciation) of investments at February 28, 2011 for each Fund were as follows: Fund Cost Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation Balanced Fund $ $ $ ) $ Growth Fund ) Alternative Fund ) The differences between book basis and tax-basis net unrealized appreciation at February 28, 2011 for each Fund are attributable primarily to the tax deferral of losses on wash sales. Item 2. Controls and Procedures. (a) The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “1940 Act”)) were effective, as of a date within 90 days of the filing date of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes to the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) A certification for the Principal Executive Officer of the registrant is attached hereto as part of EX-99.cert. (b) A certification for the Principal Financial Officer of the registrant is attached hereto as part of EX-99.cert. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Catalyst Funds By: /s/ Christopher F. Anci Name: Christopher F. Anci Title: President Date: April 25, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Christopher F. Anci Name: Christopher F. Anci Title: President Date: April 25, 2011 By: /s/ David F. Ganley Name: David F. Ganley Title: Treasurer Date: April 25, 2011
